UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2371



MIMMI KIFLE SHEWAGA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-610-711)


Submitted:   April 30, 2004                 Decided:    May 17, 2004


Before WIDENER, WILKINSON, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Norah Ascoli Schwartz, Senior
Litigation Counsel, John S. Hogan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Mimmi Kifle Shewaga, a native and citizen of Ethiopia,

petitions for review of the Board of Immigration Appeals’ (“BIA”)

decision affirming without opinion an immigration judge’s denial of

her applications for asylum and withholding of removal.*

                On appeal, Shewaga raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for    asylum.         To   obtain   reversal    of   a   determination   denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail       to   find   the    requisite   fear    of      persecution.”   INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                We have reviewed the

evidence of record and conclude that Shewaga fails to show that the

evidence compels a contrary result.              Accordingly, we cannot grant

the relief that Shewaga seeks.

                Additionally, we uphold the immigration judge’s denial of

Shewaga’s request for withholding of removal.                  The standard for

withholding of removal is more stringent than that for granting

asylum.         Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                 To

qualify for withholding of removal, an applicant must demonstrate


       *
      The immigration judge and the BIA denied relief under the
United Nations’ Convention Against Torture (“CAT”) in their
respective decisions. However, as the Government correctly notes,
Shewaga never applied for protection under CAT during her
litigation below, nor does she raise any substantive claim on
appeal.    Accordingly, we consider only the denial of her
applications for asylum and withholding of removal.

                                        - 2 -
“a clear probability of persecution.”       INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).    Because Shewaga fails to show that she is

eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -